Title: To James Madison from Daniel Stansbury and Others, [ca. March 1815]
From: Stansbury, Daniel
To: Madison, James


                    
                        [ca. March 1815]
                    
                    The Memorialists, who have hereunto subscribed their names, American Citizens residing and Trading at Canton in China Beg leave in the most Respectful manner to represent to your Excellency.
                    That the situation of Foreigners in this Country being on a different footing from that of any other Civilized Country, It appears to the Memorialists that the Citizens of the United States Trading here, and the Trade they are engaged in should be subject to such regulations of the American Goverment as may appear best adapted to remedy some Inconveniences the Memorialists labour Under.
                    That although the Chinese Goverment do not acknowledge any Person residing here in a Diplomatic Character, yet it recognises a Head or Chief of every Nation trading here, as the Organ of the whole Nation, and in a great measure responsible for the Conduct of each Individual.
                    
                    That the Consul of the United States residing here has not the means of being sufficiently usefull to his Countrymen in their Intercourse with the officers of the Chinese Goverment, and of supporting the Dignity of the Flag of which he has charge, in consequence of which it frequently happens that Impositions are placed on the Memorialists, that are avoided by the Citizens or Subjects of other nations whose Representatives have the means to oppose with Firmness and Effect the first attempts, which if sucessfully repelled are seldomed renewed, but when once a new Imposition has been submitted to, it is considered as an established custom and demanded as a right from the nation that has yielded, Individuals find it frequently their Interest to submit rather than to put themselves severally to the Expence and delay attending the Opposition, so that by being disunited your Memorialists become seperately a a Prey to the rapaciousness of the officers of this Goverment.
                    The Memorialists beg leave further to represent to your Excellency that the Port of Canton having become the resort of American Ships trading to various Parts of the World, some of which are unhealthy.
                    That an Experienced Physician and Surgeon attached to the American Consulate here, would probably save many Valuable Lives; the means of payment among Seamen are so small as not to make it an object for a Person of suitable talents to reside here for the sake of Practice. Every European Nation has one or more experienced Physicians attached to their Factories who take no pay for their services, this has brought Americans of all classes resorting to this Port when sick or Wounded to the situation of Paupers, degrading to them as Individuals and to the Flag they sail and live under. Even in a case where a Wound was inflicted by the English on the person of an officer of an American Vessel, the Memorialists had no alternative but to depend on the Charity of the Surgeons of the English Factory.
                    Your Memorialists therefore most respectfully Pray that your Excellency will take the Trade to this country under your serious consideration, so that such alterations may be made as will place it, in as favorable a situation as that of other Nations; to this end we most respectfully suggest, that a more Efficient Consular Establishment be formed, and that the United States allow the Consul a Salary of Three Thousand Dollars ⅌ Annum and purchase a suitable Factory for the Permanent residence of himself and Suit. That an Experienced Physician and Surgeon be attached to the Consulate with a Salary of One Thousand Dollars ⅌ Annum, with liberty to Practice and receive Emolument for the same, but to be restricted from Trading, and that the United States authorize the Consul to defray the Expence of procuring Translations of the Representations to the superior Authorities on the subject of Impositions placed on our Trade by their Inferiors, and other Expences incurred for the general good. Or that a Linguist be

attached to the Consulate with a salary of Five Hundred or One Thousand Dollars ⅌ Annum.
                    Your Memorialists leave to the Wisdom of your Excellency the mode of reimbursing the United States for the said Salaries and expences; but as far as they are concerned are perfectly willing that it should be levied on the Trade either by a Tonnage Duty on the Ships employed, or by any other mode that will bear upon those Vessels bound hence to Foreign Ports equally with those bound to America. Your Memorialists, beg leave to subscribe themselves with great respect Your Excellencys Most Obedient and Humble Servants
                    
                        Daniel Stansbury[and thirteen others]
                    
                